
	
		I
		111th CONGRESS
		1st Session
		H. R. 1125
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the quality of care in skilled nursing facilities under the Medicare
		  Program through requiring the reporting of expenditures for
		  nursing.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Quality Improvement Act
			 of 2009.
		2.Improvement in
			 quality of long-term care in skilled nursing facilities under
			 MedicareSection 1888 of the
			 Social Security Act (42 U.S.C. 1395yy) is amended by adding at the end the
			 following new subsection:
			
				(f)Detailed
				reporting of nursing expenditures
					(1)In
				generalFor cost reports submitted for cost reporting periods
				beginning on or after four months after the date of the enactment of this
				subsection, skilled nursing facilities shall separately report expenditures for
				wages and benefits for nursing staff (by staff level, breaking out (at a
				minimum) registered nurses, licensed professional nurses, and certified nurse
				assistants).
					(2)Modification of
				formThe Secretary, in consultation with private sector
				accountants experienced with Medicare and Medicaid nursing facility home cost
				reports, shall redesign such reports to meet the requirement of paragraph
				(1).
					.
		
